— Appeal by the defendant from a judgment of the Supreme Court, Queens County (Pitaro, J.), rendered December 20, 1983, convicting him of criminal possession of a controlled substance in the third degree and criminal possession of a controlled substance in the seventh degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
On appeal, the defendant contends that the trial court improperly permitted the arresting officer to testify concerning his training and expertise in the methods of narcotics importation, packaging and sale. The defendant argues that this evidence was irrelevant and prejudicial, and was elicited solely for the purpose of conveying to the jury the notion that the defendant was a "cog” in the international narcotics trade.
We disagree. The officer’s testimony was relevant in that it established his ability to determine that the observed transactions between the defendant and third persons involved illicit drugs. Moreover, the trial court’s cautionary instruction that the officer’s training had "nothing to do with this defendant or this case” obviated whatever prejudice might have accrued.
Those of the defendant’s remaining contentions which were preserved for appellate review have been examined and have been found to be without merit. Mangano, J. P., Thompson, Brown and Eiber, JJ., concur.